Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 1 of 30 PageID# 356
                                                                                        nm
                                                                                        JAN I 2 2021
                 IN THE UNITED STATES DISTRICT COURT FOR THl
                            EASTERN DISTRICT OF VIRGINIA                             CLERK. U.S. UISIRICT CnifRT
                                                                                     _■ ALEXANDRA

                                      Alexandria Division


 Cassie C. Crisano,
        Plaintiff,

 V.                                                                 I:19cvl612 (CMH/TCB)

 Phil Grimes, ^ aL,
        Defendants.


                                 MEMORANDUM OPINION


        Cassie C. Crisano, a Virginia inmate proceeding pro     filed a civil rights complaint

 pursuant to 42 U.S.C. § 1983 in the Circuit Court of Stafford County, Virginia (Civil Case No.

 19-2219) on July 19,2019. [Dkt. No. 1-2 at 3]. Defendant Grimes was served on December 4,

 2019 and removed the matter to federal Court on December 24,2019. [Id at 1]. Grimes filed a

 motion to dismiss and brief in support on December 31,2019 [Dkt. Nos. 4, 5 ], defendant Foley

 filed a motion to dismiss and brief in support on February 5,2020 [Dkt. No. 11, 12], and Crisano

 sought leave to amend on February 26,2020. [Dkt. No. 13]. By order entered April 20,2020,

 the Court granted defendants Grimes' and Foley's motions to dismiss but also granted Crisano

 leave to amend her complaint. [Dkt. No. 26]. Following several extensions of time, Crisano

 filed an amended complaint dated October 16,2020. [Dkt. No. 36].' Grimes has moved to

 dismiss the amended complaint and filed a brief in support of his motion.^ [Dkt. No. 37, 38].

 Crisano has been afforded the opportunity to file responsive materials pursuant to Roseboro v.


 ' Crisano executed her amended complaint on October 16, 2020, which is the earliest date the
 pleading could have been filed.     Houston v. Lack. 487 U.S. 266,276 (1988) (pleading
 considered filed when delivered to prison officials for mailing).
 ^ Foley's motion to dismiss was granted [Dkt. No. 26]. Crisano has not named him as a
 defendant in her amended complaint [Dkt. No. 36 at 1-4], and she expressly asked that Foley be
 dismissed as a defendant on October 5,2020. [Dkt. No. 35].
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 2 of 30 PageID# 357




 Garrison. 528 F.2d 309(4th Cir. 1975), and has responded. Accordingly, this matter is now ripe

 for disposition. For the reasons that follow. Grimes' motion to dismiss must be granted, and the

 amended complaint dismissed.

                                           1. Background

        In her original complaint filed in July 2019, Crisano named six defendants and alleged

 seven claims: that the defendants had violated her constitutional right of access to the courts by

 restricting her use ofthe phone to communicate with her attorney; violated her attorney client

 privacy; denied her DC-311 forms (district court criminal complaint forms); restricted her mail

 and facility access; searched her legal documents/mail without her present; limited her access to

 the law library; and improperly placed her in segregation. [Dkt. No. 1]. Grimes removed the

 matter to this Court in December 2019 and he and Foley moved the Court to dismiss the

 complaint for failure to state a claim upon which relief could be granted. Crisano filed a

 response seeking to amend her complaint on February 26,2020. [Dkt. No. 13].

        In its Memorandum Opinion entered April 20,2020,the Court found the claims set forth

 in the original complaint failed to state a claim. Crisano's motion to amend her complaint

 provided no context for relevance and was,in essence, an unintelligible unorganized morass that

 was impossible to review. Crisano's amended complaint consisted of over 100, mostly illegible,

 copies of various request forms; grievances; copies of letters to politicians; receipts for

 unauthorized mail; portions of what appear to have been drafts of pleadings; handwritten notes;

 and various other documents. In deference to her pro^status and because the complaint had

 never been screened, the Court granted Crisano leave to submit a "proper amended complaint."

[Dkt. No. 26 at 2].
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 3 of 30 PageID# 358




        Crisano sought and was granted numerous extensions oftime to file her amended

 complaint, which she finally filed on October 22, 2020. In reviewing the amended complaint, it

 became instantly clear that Crisano had not filed a "proper amended complaint." Instead,

 Crisano was attempting to add several new claims and new defendants, all of whom had nothing

to do with the claims she had raised in the original complaint. Crisano's attempt to expand her

 civil action in this matter raises issues ofjoinder that need to be addressed.

                                      11. Amended Complaint

        "An amended pleading is one which clarifies or amplifies a cause of action which can be

identified with certainty as the same cause of action originally pleaded or attempted to be

pleaded, and it is a perfection of an original pleading rather than the establishment of a new

 cause of action." Superior Mfg. Com, v. Hessler Mfg. Co.. 267 F.2d 302, 304(10th Cir. 1959).

 When there is no "nexus between the events alleged in [the] original complaint and those alleged

 in [the] proposed supplemental complaint," or if the new events did not arise "out of the same

 conduct or occurrences as those in the original pleading," leave to amend a complaint will be

 properly denied. Klos v. Haskell. 835 F. Supp. 710,716(W.D.N.Y. 1993), affd.48 F.3d 81 (2d

 Cir. 1995).

        In the context oflawsuits brought by prisoners against governmental actors,"[u]nrelated

 claims against different defendants belong in different suits." George v. Smith. 507 F.3d 605,

607(7th Cir. 2007)(citing Fed. R. Civ. P 18). Under Rule 18,"multiple claims against a single

 party are fine, but Claim A against Defendant 1 should not be joined with unrelated Claim B

 against Defendant 2." Id at 607. Under Rule 20, persons may be joined in one action as

 defendants if:"(A)any right to relief is asserted against them jointly, severally, or in the

 alternative with respect to or arising out ofthe same transaction, occurrence, or series of
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 4 of 30 PageID# 359




 transactions or occurrences; and(B)any question oflaw or fact common to all defendants will

 arise in the action." Fed. R. Civ. P. 20(a)(2). Both ofthe requirements of Rule 20(a) must be

 satisfied in order to sustain party joinder under the rule.    Intercon Research Assocs.. Ltd. v.

 Dresser Indus.. 696 F.2d 53,57(7th Cir. 1982).

         Moreover, in allowing an amended complaint a court"must consider both the general

 principles of amendment provided by Rule 15(a) and also the more specific joinder provisions of

 Rule 20(a)" in "determining whether to grant a motion to amend to join additional" defendants.

 Hinson v. Norwest Fin. S.C.. Inc.. 239 F.3d 611,618 (4th Cir. 2001). A court has the discretion

 to deny a motion to amend and add additional defendants if granting such a motion does "not

 enhance judicial economy." Saval v. BL. Ltd.. 710 F.2d 1027,1032(4th Cir. 1983). Rule 20

 does not authorize a plaintiff to "incorporate into an existing action a different action against

 different parties and presenting entirely different factual and legal issues." Trail Realtv. Inc. v.

 Beckett. 462 F.2d 396, 399-400(10th Cir. 1972). Finally, Rules 18 and 20(a) preclude plaintiffs

 from pursuing claims through a "buckshot" or "mishmash" complaint, George. 507 F.3d at 607,

 and a court may "deny joinder [of multiple defendants] if it determines that the addition ofthe

 party under Rule 20 will not foster the objectives of[trial convenience and expeditious resolution

 of disputes], but will result in prejudice, expense, or delay." Aleman v. Chugach Support Servs..

 Inc.. 485 F.3d 206, 218 n.5 (4th Cir. 2007).

         The original complaint named six defendants: Rappahannock Regional Jail (RRJ),Phil

 D. Grimes, Superintendent; Captain Norris; First Sgt. Branson; Cpl. Jacobs, and Thomas Foley.

[Dkt. No. 1-2 at 3, 8]. The amended complaint names twelve defendants, five from the original

 complaint,seven who were not named in the original complaint, and does not name Foley(who

 was a named defendant in the original complaint) as a defendant. The twelve defendants in the
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 5 of 30 PageID# 360




 amended complaint are: Rappahannock Regional Jail(RRJ), Phil D. Grimes, Superintendent;

 Houston Norris,^ Captain; First Sgt. Branson; Cpl. Jacobs; Cpl. Moore; Sgt. Teye; Keith Hudson,

 Superintendent; M. Gale, Jail Counselor; C. Stevenson, Jail Counselor; Sgt. Stoy; and Sgt.

 Adcock. [Dkt. No.36 at 1-4]. The claims in the amended complaint are:

          1. Crisano alleges that from November 16,2018 through October 5, 2020, Correctional
             Officer's monitored her telephone calls with her attomey at the direction of
             Superintendent Grimes. Crisano alleges that the following personnel monitored her
             telephone calls with her attomey: Sgt. Stoy, Counselor Gale, Cpl. Moore and
             Correctional Officer Padgett. [Id. at 7]. Plaintiff alleges that other inmates could
             hear her conversations and used information they heard to obtain "plea deals." [Id.].
         2. Crisano alleges that from May 1, 2019 through June 1, 2019, she was denied criminal
            complaint forms and refused access to the United States District Court and the
            Stafford Circuit Court by defendants Grimes and Norris. Fid.].
         3. On July 10,2019, Crisano's cell was searched by First Sgt. Branson, Cpl. Jacobs;
            Cpl, Moore Sgt. Adcock. During the search "water and fiber powder spilled over
            plaintiffs legal documents that were thrown on the floor by the Officers. Legal
            documents were missing." [Id at 8].
         4. On November 18,2018 through October 8, 2020, Crisano filed grievances that were
            improperly processed by Counselor Stevenson. The grievances were rejected for
            technical reasons (request forms not attached, the matter was not grievable, and she
            had provided insufficient facts); her grievances were not investigated; and Crisano
            "suffered retaliation through delays trying to contact her attomey." [Id.].
          5. From May 15, 2019 through December 31,2019, defendant Grimes gave Sgt. Taylor
             and Counselor Gale orders to "monitor and listen to all of[Crisano's] legal calls."
             [Id.]. Crisano notified Grimes that the monitoring violated attomey client privilege
             on November 27, 2018.
         6. On November 15, 2018 through June 2, 2019, defendants Grimes and Norris refused
             to allow Crisano to send or receive mail and denied contact with her attomey. Due to
             the restrictions on her mail, Crisano was denied exculpatory evidence for her defense.
             [Id at 8-9].
          7. Crisano was denied access to the law library on the following dates 11/18/19,
             11/19/19,11/24/19,11/27/19 and 12/2/19) by Cpl. Jacobs, and on the following dates
             11/25/19,11/26/19,11/29/19, 11/30/19 and 12/1/19 by Sgt Story in retaliation for her
             filing against them. [Id at 9].
          8. On October 15, 2018, March 21, 2019, and May 9,2019, Sgt. Stoy, Cpl. Jacobs and
             Sgt. Adcock removed Crisano from her cell just prior to her trial dates and upon her
             retum "legal documents [that] were needed and necessary for effective legal

 3
     According to Crisano, defendant Norris passed away on August 12, 2019. [Dkt. No. 30].

                                                  5
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 6 of 30 PageID# 361




          arguments were missing or destroyed." [Id at 10].
      9. On September 11, 2020, Crisano advised Cpl. Moore via a request form that the
         floors in her housing unit had not been swept or mopped in months and Cpl. Moore
         filed an institutional charge against Crisano in retaliation for filing the request. Sgt.
         Teye heard the charge and found Crisano guilty and imposed the following sanctions:
         seven days in isolation, a $10 fine, no visits, no telephone privileges, no books, no
          TV,no programs, and no commissary. [Id]. Crisano appealed and on September 15,
          2020, Superintendent Hudson reduced the sanctions to three days in isolation.
      10. On September 14,2020, Crisano filed a grievance with three request forms to
          Counselor Stevenson, and it was returned because Crisano had not pursued requests
          prior to grieving the matter. [Id at 10-11].
      11. Cpl. Moore refused to place Crisano on the list for legal calls on the following dates:
          9/11/20, 9/12/20, 9/13/20, 9/16/20, 9/17/20, 9/21/20, 9/22/20, 9/26/20, and 9/27/20.
          The refusal was retaliation for Crisano filing complaints on Cpl. Moore and Crisano's
          complaints about the uncleanliness of her housing unit. Crisano complained to
          Superintendent Hudson who said he would look into it. [Id at 11].
      12. On September 13, 2020, Cpl. Moore threatened she would pull Crisano out of her cell
          if Crisano filed any more complaints. Crisano complained to Superintendent Hudson
          and asked to be moved because she did not feel safe in that housing unit anymore.
          [14].
      13. On September 2,2020, Crisano's attorney dropped legal documents off for her at the
         jail. Crisano's attorney told her about the documents on September 10,2020.
          Crisano requested the documents but did not receive them until September 28,2020
          and when examined the documents were out of order and some documents were
          missing. [Id.]. On September 10, 2020, Crisano was charged with failure to obey
          orders ofRRJ staff for requesting her legal documents and placed in isolation for two
          days. She filed a grievance on September 13, 2020 to Superintendent Hudson and
          was punished for filing a grievance. [Id.].
      14. On December 5,2018, through September 22,2019(79 days), Crisano was placed in
          isolation in retaliation for filing an ADA complaint. [Id at 12]. On April 5, 2019,the
          ADA complaint was sent to RRJ for investigation. First Sgt. Simpson denied all of
          her complaints(17 filed from 11/29/18 through 12/31/18) and removed request forms
          from her file which Crisano saved. [Id at 12].
       15. On July 13, 2020, Cpl. Moore charged Crisano for telling a kitchen worker that she
           was discriminating against Crisano and had to bring her kosher meals because
           Crisano is Jewish. Crisano was found guilty and placed in isolation for seven days.
           Cpl. Moore charged Crisano in retaliation for Crisano filing a grievance against Cpl.
           Moore. Crisano appealed her charge to Superintendent Hudson but he did not reverse
           it. [Id].
       16. On August 2, 2020, an African female detainee put a piece of paper over her window
           and Cpl. Moore "begged her" to take it down. The detainee agreed and Cpl. Moore
           agreed to give the detainee's boyfnend in another unit a message. On October 5 and
          6,2020,the detainee threatened Cpl. Sah and Cpl. Moore did not charge the detainee.
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 7 of 30 PageID# 362




              On October 6,2020,the detainee also "smashed the pod phone and ripped the cord
              out." The phone was fixed the next day and the detainee was "the first one on it."
              The detainee and Crisano have been in the same unit for over a year and Crisano
              "gets charged for minor stuff' but the detainee "threatens all the [Correctional
              Officers] every morning and no one writes her up, particularly Cpl. Moore." Crisano
              has written numerous complaints to Sgt. Taylor but no corrective action has been
              taken. [Id 12-13].
        17. Crisano "has been consistently subject to retaliatory acts by [RRJ]employees due to
           [Crisano]'s continued complaints against[RRJ]employees. Superintendent Hudson
            has done nothing to resolve the prior incidents involving his subordinates' failures to
           follow RRJ policies and procedures. [Id at 13].
        18. Crisano 'has been subjected to violations of her 6th, 5th, and 14th Amendment rights
            and her right to due process. [Crisano]'s 8th Amendment right to be free from cruel
            and unusual punishment by the defendants out of retaliation to [Crisano] for
            exercising her 8th Amendment right." [Id].

 The amended complaint includes claims set forth in the original complaint but adds a significant

 number of new claims. Claims 1-8 and 14 relate to the claims raised in the original complaint

 but claims 9-17 do not. Claim 18 is conclusory, not supported by any facts, and references no

 defendant.


        Allowing the amended complaint would require having to address nine new claims

 involving numerous new defendants and would further delay a matter that has now been in the

 initial pleading stage for over 18 months. Crisano's original complaint was almost exclusively

 about interreference with her right to counsel because her telephone calls were monitored. [Dkt.

 No. 1-2 at 3-6]. She also complained about not being given the DC-311 criminal complaint

 forms, access to the courts, and that some of her legal documents were missing after a search of

 her cell on July 10, 2019(similar searches occurred on October 15, 2018, November 27, 2018,

 March 21,2019, and May 9, 2019)[Id. at 12-17]. Claims 9-13 and 15-17 raise new issues and

 involve matters that occurred after July 13,2020, which is nearly a year after the original

 complaint was filed in July 2019. In her amended complaint:

        • claim 9 concerns the cleanliness ofthe unit in which Crisano is housed;
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 8 of 30 PageID# 363




            claim 10 concerns a grievance involving Counselor Stevenson who was not a
            defendant in the original complaint;
            claim 11 involves "legal calls" Crisano requested in September 2020, which involved
            a different set of criminal cases she had pending than those at issue in the original
            complaint;^
            claim 12 involves an alleged threat made by Cpl. Moore in September 2020 and an
            appeal to Superintendent Hudson's response;^ neither Cpl. Moore nor Superintendent
            Hudson were defendants in the original complaint;
            claim 13 involves a disciplinary conviction for conduct that occurred in September
            2020 and an appeal to Superintendent Hudson;
            claim 14 alleges a violation ofthe American Disability Act but does not name any of
            the designated defendants;
            claim 15 involves a disciplinary conviction in July 2020 and an appeal to
            Superintendent Hudson;
            claim 16 involves conduct in September and October 2020, a charge of unequal
            treatment and a grievance to Superintendent Hudson; and
            claim 17 is conclusory and alleges Superintendent Hudson has failed to address
            retaliatory acts by RRJ staff.



   Crisano has two sets of criminal cases in Stafford County. The claims in the original
 complaint concerned her first trial on August 6, 2019 in which Crisano was tried on eleven
 indictments,found her not guilty on three indictments(Commonwealth v. Crisano. Case Nos.
 CR291-06 through -08), two indictments were ended by the nolle prosequi(Commonwealth v.
 Crisano. Case Nos. CR291-04,10),and six indictments resulted in convictions(offense dates
 October 1,2018)(Commonwealth v. Crisano. Case Nos. CR291-00 through -03, -05, -09).
 Virginia Judicial System, Case Status and Information, Circuit Court, Stafford County,
 httD://www.courts.state.va.us/caseinfo/home.html#cc(drop down menu for Stafford Circuit
 Court)(last viewed Jan. 11,2021)(hereinafter Case Status and Information System). Crisano
 was sentenced on December 13,2019. The Court of Appeals of Virginia denied her petition for
 appeal on October 28,2020. Crisano v. Commonwealth. Record No. 2039-19-4. Case Status
 and Information System (drop down menu for Court of Appeals)(last viewed Jan. 11,2021).
 Crisano's appeal is pending in the Supreme Court of Virginia. Crisano v. Commonwealth.
 Record No. 201441. Case Status and Information (drop down menu for Supreme Court of
 Virginia)(last viewed Jan. 11,2021). Crisano has 21 additional indictments pending in Stafford
 Circuit Court. S^(Commonwealth v. Crisano. Case Nos. CRl8-180-00 through -20), with trial
 dates set for March 30 through April 2,2021 and April 21-22, 2021. See Lvons v. Stovall. 188
 F.3d 327,333(6th Cir. 1999)(federal courts may take judicial notice of proceedings in other
 courts of record); Tinker v. Sears. Roebuck & Co.. 127 F.3d 519, 524(6th Cir. 1997).
 ^ Defendant Hudson is mentioned in claim 12, which allegedly occurred in July 2020. For
 purposes of this opinion, the Court will assume that, by at least July 2020, Hudson had been
 installed as the Superintendent of RRJ.

                                                8
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 9 of 30 PageID# 364




In short, these claims have no relation to the claims advanced in the original complaint. For this

 reason alone, claims 9-17, will be dismissed without prejudice.

        In addition, and ofequal importance, a court has to prevent a CEise from becoming a case

 management "morass," and prevent litigious prisoners from avoiding the impact of the three-

 strikes rule in the Prison Litigation Reform Act("PLRA"). As noted previously, unrelated

 claims against different defendants need to be pursued by prisoners in different suits. George.

507 F.3d at 607;^Owens v. Godinez. 860 F.3d 434,436(7th Cir. 2017)(district courts should

 not allow inmates "to flout the rules for joining claims and defendants,... or to circumvent the

Prison Litigation Reform Act's fee requirements by combining multiple lawsuits into a single

 complaint.")(citing Fed. R. Civ. P. 18, 20); Wheeler v. Wexford Health Sources. Inc.. 689 F.3d

680,683(7th Cir. 2012)("A litigant cannot throw all of his grievances, against dozens of

 different parties, into one stewpot."); Brown v. Blaine. 185 Fed. Appx. 166, 168-69(3d Cir.

 2006)(affirm district court's order dismissing first amended complaint because plaintiff sought

 to add unrelated claims against new defendants based on actions taken after the filing ofthe

 original complaint which "would defeat the purpose ofthe three strikes provision of the PLRA"

 and noting plaintiff was free to file a new complaint)(citations omitted); see also Scott v. Kellv.

 107 F. Supp. 2d 706,711 (E.D. Va. 2000)(denying prisoner's request to add new claims to an

 ongoing civil rights action as an improper attempt to circumvent the PLRA's filing fee

 requirements and an attempt to escape the possibility of obtaining a "strike" under the "three

 strikes' rule). Crisano's litigious nature caused her to fall under the three-strikes rule on June 24,

 2019 in Crisano v. Decatur et al.. No. 1:19cv731, along with thirty other civil rights actions she

 has filed in this Court since March 21,2019. She has one suit other than this case still pending.
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 10 of 30 PageID# 365




 Crisano v. Rappahannock Regional Jail et al.. No. 1:19cv734.^ This case did not fall under the

 three-strikes rule because Crisano did not file it in federal court. See Lisenbv v. Lear.674 F.3d

 259, 262-63 (4th Cir. 2012)(holding that remand of a "three strikes" prisoner's civil action to

 state court was improper because the district court had subject matter jurisdiction of the removed

 claims, and the district court lacked legal authority under the PLRA to deprive the defendants of




 ^ Excluding habeas petitions and this matter, Crisano has filed 40 civil actions is this Court since
 March 21,2019: Crisano v. Unknown. No. I:19cv337(E.D. Va. May 23, 2019); Crisano v.
 Stafford Countv Sheriff. No. I:19cv485 (E.D. Va. June 12,2020); Crisano v. Shenandoah
 Countv Sheriff. No.l:19cv00487(E.D. Va. June 20,2020); Crisano v. Fairfax Countv Fire
 Marshall. No. I:19cv488(E.D. Va. Apr. 13, 2020); Crisano v. Hopkins. No. l:19-cv-00489
 (E.D. Va. May 2, 2019); Crisano v. Virginia State Police. No. I:19cv512(E.D. Va. May 24,
 2019); Crisano v. Greer. No. I:19cv569(E.D. Va. June 20, 2019); Crisano v. Bvies. I:19cv661
 (E.D. Va. June 24, 2019); Crisano v. Fairfax Countv Fire Marshal T.L. Favson. No. 1:19cv662
 (E.D. Va. June 24, 2019); Crisano v. Stafford Countv Sheriff Deputy Mervel. No. 1:19cv00663
 (E.D. Va. June 24,2019); Crisano v. Stafford Countv Sheriff Deputv Monaghans. No. I:19cv664
 (E.D. Va. June 24, 2019); Crisano v. Stafford Countv Sheriff Deputv J.S. Massine. No.
 I:19cv665(E.D. Va. June 24, 2019); Crisano v. Stafford Countv Sheriff Deputv Tripphanev. No.
  I:19cv666(E.D. Va. June 24,2019); Crisano v. Rapoahaimock Regional JaiL No. I:19cv667
 (E.D. Va. June 24, 2019); Crisano v. Stafford Countv. No. I:19cv00668(E.D. Va. June 20,
 2019); Crisano v. Shenandoah Countv. No. I:19cv669(E.D. Va. June 24, 2019); Crisano v.
 Shenandoah Countv. No. I:19cv670(E.D. Va. June 24, 2019); Crisano v. Stafford Countv
 Sheriff. No. I:19cv671 (E.D. Va. June 24,2019); Crisano v. Brown. No. I:19cv672(E.D. Va.
 June 24, 2019); Crisano v. Stafford Countv et al.. No. I:19cv684(E.D. Va. June 24, 2019);
 Crisano v. Linton. No. I:19cv685 (E.D. Va. June 24,2019); Crisano v. Linton. No. I:19cv687
 (E.D. Va. June 24, 2019); Crisano v. Linton. No. I:19cv692(E.D. Va. June 24,2019); Crisano v.
 Bvies. No. I:19cv694(E.D. Va. June 24,2019); Crisano v. Hopkins. No. I:19cv0696(E.D. Va.
 June 24, 2019); Crisano v. Stafford Countv et al.. No. I:19cv0698(E.D. Va. June 24, 2019);
 Crisano v. Stafford Countv et al.. No. I:19cv699(E.D. Va. June 24,2019); Crisano v. Stafford
 Countv et al.. No. I:19cv700(E.D. Va. June 24,2019); Crisano v. Stafford Countv et al.. No.
  I:19cv701 (E.D. Va. June 24, 2019); Crisano v. Pentagon Officer Anthonv James Hopkins et al.
 No. I:19cv702(E.D. Va. June 24, 2019); Crisano v. Rappahannock Regional Jail et al.. No.
  I:19cv727(E.D. Va. June 24,2019); Crisano v. Linton. No. l:19cv-29(E.D. Va. June 24, 2019);
 Crisano v. Linton. No. I:19cv728(E.D. Va. June 24, 2019); Crisano v. Reves et al.. No.
  I:19cv730(E.D. Va. June 24,2019); Crisano v. Decatur et al.. No. I:19cv731 (E.D. Va. June 24,
 2019); Crisano v. Linton. No. I:19cv732(E.D. Va. June 24,2019); Crisano v. Hopkins et al..
 No. I:19cv733(E.D. Va. June 24,2019); Crisano v. The Freelance Star. No. I:19cv807(E.D.
 Va. June 24, 2019); Crisano v. Rappahannock Regional Jail et al.. No. I:19cvl391 (E.D. Va.
 June 24, 2019); Crisano v. Rappahannock Regional Jail. No. I:19cvl635 (E.D. Va. June 10,
 2019); Crisano v. Folev. No. I:20cvl43(E.D. Va. Nov. 2, 2020).

                                                 10
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 11 of 30 PageID# 366




 a federal forum); accord Llovd v. Benton.686 F.3d 1225, 1227(11th Cir. 2012)(concluding that

 PLRA did not deprive district court of its original jurisdiction over "three strikes" inmate's

 § 1983 action, which had been properly removed by defendants, and thus district court's remand

 of action to state court was inappropriate).

         Since the PLRA "limits to three the number offrivolous suits or appeals that any prisoner

 may file without prepayment ofthe required filing fees," allowing such inmates to misjoin

 claims and defendants could allow a vexatious in forma pauperis inmate plaintiff to evade the

 impact ofthe three-strikes rule by joining all oftheir disparate claims and defendants together.

 George. 507 F.3d at 607. Where claims that should be litigated separately have been misjoined,

 a court may dismiss the claims without prejudice or sever them in its preliminary review. See

 Wheeler.689 F.3d at 683 (court can solve the problem of misjoined claims or defendants by

 "severance (creating multiple suits that can be separately screened) or dismissing the excess

 defendants under Fed. R. Civ. P. 21").^ Crisano's amended complaint is an attempt to

 circumvent the PLRA and bring new unrelated claims and defendants in a pending lawsuit in

 order to elude the required fees and negate the consequences of her prior litigation. Crisano may

 not sidestep the PLRA by misjoining claims and defendants.

                                       II. Standard of Review


         A motion to dismiss tests whether a complaint states a cause of action upon which relief

 can be granted. Whether a complaint sufficiently states a claim is determined by "the familiar

 standard... under Fed. R. Civ. P. 12(b)(6)." Sumner v. Tucker.9 F. Supp. 2d 641,642(E.D. Va.

 1998). Accordingly, a plaintiffs alleged facts are presumed true, and the complaint should be



 ^ See also Mallard v. United States Dist. Court. 490 U.S. 296, 307-08(1989)("Section 1915(d)
 ... authorizes courts to dismiss a 'frivolous or malicious' action, but there is little doubt they
 would have the power to do so even in the absence ofthis statutory provision.").

                                                   11
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 12 of 30 PageID# 367




 dismissed only when "it is clear that no relief could be granted under any set offacts that could

 be proved consistent with the allegations." Hishon v. King & Spalding. 467 U.S. 69, 73(1984).

        To survive a 12(b)(6) motion,"a complaint must contain sufficient factual matter,

 accepted as true, to 'state a claim to reliefthat is plausible on its face." Ashcroft v. lobal. 556

 U.S. 662,678(2009)(quoting Bell Atlantic Com,v. Twomblv. 550 U.S. 544, 570(2007)). A

 claim is facially plausible when "the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged." Id A

 plaintiffs allegations must "raise a right to relief above the speculative level," and "threadbare

 recitals ofthe elements ofa cause ofaction, supported by mere conclusory statements, do not

 suffice" to meet this standard. Id


        The court, however, is not bound to accept as true "conclusory allegations
        regarding the legal effect ofthe facts alleged." Labram v. Havel. 43 F.3d 918,
        921 (4th Cir. 1995). Indeed, the "presence ... of a few conclusory legal terms
        does not insulate a complaint from dismissal under Rule 12(b)(6) when the facts
        alleged in the complaint cannot support a finding of[liability]." Young v. Citv of
        Mt. Ranier. 238 F.3d 567,577(4th Cir. 2001). Were this not the case,"Rule
        12(b)(6) would serve no function, for its purpose is to provide a defendant with a
        mechanism for testing the legal sufficiency ofthe complaint." District 28. United
        Mine Workers of Am.. Inc. v. Wellmore Coal Corp.. 609 F.2d 1083,1086(4th
        Cir. 1979).

 Brown v. Mitchell. 308 F. Supp. 2d 682,691 (E.D. Va. 2004).

         Although district courts have a duty to construe pro^ pleadings liberally, a pro se

 plaintiff must nevertheless allege facts in a straightforward manner. Beaudett v. Citv of

 Hampton.775 F.2d 1274, 1278(4th Cir. 1985)("[djistrict judges are not mind readers" and the

 duty to construe pro ^ pleadings liberally "does not require [district] courts to conjure up

 questions never squarely presented to them"); see, e.g.. Jenkins v. Livonia Police Dep't. NO. 13-

 14489,2016 U.S. Dist. LEXIS 23488,*14,(E.D. Mich. Feb. 26,2016)("While the Court is

 sensitive to the limitations of pro^litigants, it will not... search the record for factual support


                                                   12
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 13 of 30 PageID# 368




 to bolster underdeveloped claims."). Although a court makes some allowances for a pro s&

 litigant, it is not the court's responsibility to "construct^ arguments and search[] the record" to

 support the litigant's positions. Garrett v. Selbv Connor Maddux & Janer. 425 F.3d 836,840

 (10th Cir. 2005).

                                            III. Analysis

 A. Claims 1, 5 and 6

        Claims 1, 5 and 6 each involve Crisano's allegations that RRJ defendants violated

 Crisano's right to counsel by monitoring her telephone calls to her attorney, restricting her mail,

 and allegations that unspecified legal material was taken. In claim 1, Crisano alleges that from

 November 16,2018 through October 5,2020, Correctional Officers (Sgt. Stoy, Counselor Gale,

 Cpl. Moore and Correctional Officer Padgett) monitored her telephone calls to her attorney at the

 direction of Superintendent Grimes. [Id at 7]. In claim 5, Crisano alleges that Sgt. Taylor and

 defendant Gale monitored her telephone calls from May 15,2019 through December 31, 2019,

 pursuant to defendant Grimes' orders and that Crisano notified Grimes that the monitoring

 violated her attorney client privilege on November 27, 2018. In claim 6, Crisano alleges that on

 November 15,2018 through June 2,2019, defendants Grimes and Norris refused to allow

 Crisano to send or receive mail and denied contact with her attorney.^ Due to the restrictions on

 her mail, Crisano alleges she was denied exculpatory evidence for her defense. [Id at 8-9].

 While Crisano's claims are more detailed and organized than the claims set forth in her original

 complaint,she has failed to provide any factual material that cures the deficiencies pointed out in

 the April 20,2020 Memorandum Opinion.




 ^ Crisano did not name either Sgt. Taylor or Correctional Officer Padgett as defendants in her
 amended complaint.        [Dkt. No. 36 at 1-4].

                                                   13
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 14 of 30 PageID# 369




        Crisano cannot maintain a claim against defendants Grimes or Norris, supervisors in RRJ,

 unless she alleges

        (1)that the supervisor had actual or constructive knowledge that his subordinate[s
        were] engaged in conduct that posed a pervasive and unreasonable risk of
        constitutional injury to ... plaintiff;(2)that the supervisor's response to that
        knowledge was so inadequate as to show deliberate indifference to or tacit
        authorization ofthe alleged offensive practices; and(3)that there was an
        affirmative causal link between the supervisor's inaction and the particular
        constitutional injury suffered by the plaintiff.

 Shaw V. Stroud. 13 F.3d 791,799(4th Cir. 1994)(internal quotation marks omitted). There can

 be no supervisory liability, however, when there is no underlying violation ofthe Constitution.

 See Temkin v. Frederick County Comm'rs.945 F.2d 716,724(4th Cir. 1991). "Because

 vicarious liability is inapplicable to ... § 1983 suits, a plaintiff must plead that each Government-

 official defendant, through the official's own individual actions, has violated the Constitution."

 iQbal. 556 U.S. at 676.


        Crisano was placed on telephone restrictions and administrative segregation for "Security

 Reasons" on November 26,2018 [Dkt. No. 1-2 at 3]^ because she had tried "to hire someone to"

 commit a murder while she was detained at RRJ. [Id at 13].'® The Court will assume that

 Crisano is implying that the alleged telephone monitoring impinged upon her attorney-client

 confidentiality and her right to effective assistance of counsel.

         When a jail regulation impinges on an inmate's constitutional rights, the regulation is

 valid if it is reasonably related to legitimate penological interest. S^ Turner v. Saflev. 482 U.S.




 ^ Plaintiff was convicted ofthree counts of solicitation to commit capital murder/murder for hire
 on August 9,2019. Commonwealth v. Crisano. Case Nos. CR291-02.-03. and-09. See Case
 Status and Information, supra note 4(last viewed Jan. 11,2021). The offenses occurred on
 October 1,2018, which is about six weeks prior to the telephone restrictions.
    In a grievance complaining about the restriction on her mail, defendant Grimes responded that
 plaintiffs "behavior dictates the action [he] ordered." S^ Dkt. No. 13-8 at 5.

                                                  14
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 15 of 30 PageID# 370




 78,89(1987). A jail "does not need actually to demonstrate that its regulations" succeed in

 achieving the penological goals at which they are aimed; the regulations must instead merely

 have a rational relationship to the stated goals. United States v. Stotts. 925 F.2d 83,87(4th Cir.

 1991). Several factors are relevant in determining the reasonableness ofthe regulation:

        (1) whether there is a "valid, rational connection" between the prison regulation
        or action and the interest asserted by the government, or whether this interest is
        "so remote as to render the policy arbitrary or irrational";(2) whether 'alternative
        means of exercising the right... remain open to prison inmates" ...;(3) what
        impact the desired accommodation would have on security staff, inmates, and the
        allocation of prison resources; and(4)whether there exist any "obvious, easy
        alternatives" to the challenged regulation or action, which may suggest that it is
        "not reasonable, but is [instead] an exaggerated response to prison concerns."

 Turner. 482 U.S. at 89-92.


         Here, Crisano cannot establish that there was any "pervasive and unreasonable" risk of

 constitutional injury because the restrictions were not only necessary for institutional security but

 were the direct consequences of Crisano's criminal conduct — she attempted to hire someone to

 commit a murder while she was incarcerated at RRJ. In response, RRJ took the necessary steps

 for an "important penological interest[]" to deter her "from using the telephone in furtherance of

 criminal activity inside and outside the jail, and detecting, preventing, and prosecuting such

 activity when it does occur." United States v. Lentz. 419 F. Supp. 2d 820,835(E.D. Va. 2005).

 '"Running a prison is an inordinately difficult undertaking,' and the task is 'peculiarly within the

 province ofthe legislative and executive branches of government.' As a consequence, courts

 must accord deference to the officials who run a prison, overseeing and coordinating its many

 aspects, including security, discipline, and general administration." Lovelace v. Lee. 472 F.3d

 174,199(4th Cir. 2006). In evaluating the restrictions under Tumer. there is a rational

 connection between Crisano's conduct(attempting to hire someone to commit a murder while

 incarcerated in RRJ)and the restrictions RRJ placed upon Crisano's use of and monitoring of her


                                                  15
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 16 of 30 PageID# 371




 use ofthe telephone and mail.       Guaiardo v. Estelle. 580 F.2d 748, 756-57(5th Cir. 1978)

 (prison officials may properly censor an inmate's mail in order to preserve security, order, and

 rehabilitation). To ensure plaintiff would not continue to pursue criminal conduct via the

 telephone, such as soliciting someone to commit murder while incarcerated, RRJ took reasonable

 steps to monitor her telephone communications by restricting her communications to detect,

 prevent, and prosecute any further criminal behavior on her part.

        The amended complaint fails because it alleges no prejudice from the alleged restrictions

 placed upon Crisano's access to the courts, restrictions on mail, or her attorney-client

 relationship. "[I]t is well settled that some showing of prejudice is a necessary element ofa

 Sixth Amendment claim based on an invasion ofthe attorney client relationship." United States

 V. Chavez. 902 F.2d 259, 266(4th Cir. 1990k see also Lentz. 419 F. Supp. 2d at 835-36

 (concluding jail's policy of recording all telephone conversations did not violate criminal

 defendant's Sixth Amendment right to counsel; defendant had other avenues to communicate

 confidentially with counsel and government is not required to provide defendant with the most

 convenient means ofcommunication).

         Contrary to Crisano's claims, Crisano had no right to telephone her attorney. See

 Aswegan v. Henrv. 981 F.2d 313, 314(8th Cir. 1992)(inmate's constitutional right of

 meaningful access to the courts does require "any particular means of access, including unlimited

 telephone use"); see also Benzel v. Crammer.869 F.2d 1105, 1108 (8th Cir. 1989)(prisoners

 have no right to unlimited telephone use); Washington v. Reno. 35 F.3d 1093,1100(6th Cir.

 1994)(holding that "an inmate has no right to unlimited telephone use"). RRJ's provision of

 telephone calls to Crisano was a means, not the only means, ofallowing her to communicate

 with her attorney. S^ Valdez v. Rosenbaum. 302 F.3d 1039(9th Cir. 2002)(holding that there



                                                  16
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 17 of 30 PageID# 372




 is no First Amendment right to telephone access, instead there is a First Amendment right to

 communicate with persons outside of prison walls, and "[u]se of a telephone provides a means of

 exercising this right."); Pope v. Hightower. 101 F.3d 1382(11th Cir. 1996)(inmates First

 Amendment rights were not violated because he had an "alternative means" of communicating

 with persons outside the prison).'' "Prison officials, exercise 'wide discretion' in determining

 the manner and method that inmates will be allowed to access the court system and their

 attorneys; prisoners are not entitled to any particular method of access to the courts or to their

 lawyers." Lentz. 419 F. Supp. 2d at 835 (citing Bounds v. Smith.430 U.S. 817,833(1977)).

 Moreover, Crisano has not established any prejudice resulted from having a correctional officer

 present while she had telephone conversations with her counsel.

        Crisano's allegations do not establish that her attorney was in any way hampered in his

 communication with her, or that it hindered his investigation or impacted the presentation of her

 defense.


        "Not all government interference with the attorney-client relationship," however,
        "renders counsel's assistance so ineffective as to violate a defendant's sixth
        amendment right to counsel." Hall v. State ofIowa. 705 F.2d 283,290(8th Cir.),
        cert, denied. 464 U.S. 934 0983): see also United States v. Irwin. 612 F.2d 1182,
        1185 (9th Cir. 1980). Rather, it is well settled that some showing ofprejudice is a
        necessary element ofa Sixth Amendment claim based on an invasion ofthe
        attorney-client relationship.

 Chavez. 902 F.2d at 266(emphasis added): see United States v. Jenkins. 178 F.3d 1287

 [published in full-text format at 1999 U.S. App. LEXIS 8703, at *103](4th Cir. 1999)




 '' Plaintiff's grievances establish RRJ staff assisted her with placing phone calls to her attorney.
 A January 15, 2020 grievance notes plaintiff had three attorney calls since January 6,2020, and
 that RRJ was looking into plaintiffs new attorneys telephone number. A January 16, 2020
 grievance states plaintiff was unable to talk with her attorney because his office was closed by
 the time staff got her on the phone. The grievance apologized, and stated staff are not always
 available at plaintiffs convenience. See Dkt. No. 13-12 at 8-9.

                                                  17
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 18 of 30 PageID# 373




 (unpublished)(holding not proper for a court to "presume that prejudice occurred" in the context

 of a Sixth Amendment violation)(citing Weatherford v. Bursev.429 U.S. 545, 556(1977)); see

 also Saunders v. Dickerson. No. I:07cvl094,2008 U.S. Dist. LEXIS 48727, at *9-12(E.D. Va.

 2008)(court held pretrial detainee whose telephone privileges were completely suspended while

 in administrative segregation and was unable to call his attorney, suffered no prejudice and failed

 to state a viable Sixth Amendment claim because he could have written or had in-person visits

 with his attorney), affd. 313 Fed. App'x. 665(4th Cir. 2009). Indeed, Crisano's own exhibits

 establish she was provided an opportunity to review her mail and identify what she needed for

 her defense, and that she refused to do so. [Dkt. No. 13-9 at 3]. To be sure, despite the

 voluminous number of grievances Crisano filed in opposition to the motion to dismiss, the

 grievances establish no prejudice. To the contrary, the grievances show that on numerous

 occasions RRJ personnel accommodated plaintiffs requests for telephone access as well as

 explaining why it could not be provided on demand due to lack of staff or the timing ofthe

 request. See, e.g.. Dkt. No. 13-10 at 3-4(noting two attorney calls and procedures for requesting

 as well as staffing issues).

         Crisano's complaints regarding the restrictions on her mail and her allegations that

 documents were improperly read and went missing - which were related to her upcoming

 criminal case -do not allege any actual injury.'^ In this same vein, Crisano does not allege



    In a habeas action plaintiff filed in this Court, Crisano v. Commonwealth of Virginia. No.
 1:20cv46(June 6, 2020)(dismissed without prejudice for failure to exhaust), plaintiff asserts
 and/or provides copies of numerous letters(dated from February through November of2019)she
 sent and received while in RRJ,as well as several motions she filed. The total includes two
 letters she sent to her attorney, ten letters she sent to the circuit court/clerk, nine responses she
 received from the court/clerk, and six motions she filed on behalf of herself. Id, Dkt No. 1-1
 through 1-22. Apart from habeas petitions, as noted, Crisano has also filed over forty lawsuits in
 this Court, most of which were filed during March through June 2019,the period prior to filing
 the original complaint. Her assertions ofrestricted mail, absent a specific actual injury, are
                                                   18
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 19 of 30 PageID# 374




 anything that was allegedly obtained by the RRJ employees was used against her at her trial. In

 Chavez,the Sixth Amendment violation alleged that investigators had improperly interviewed

 the defendant. The Fourth Circuit, however,found no Sixth Amendment violation because the

 government did not use any of the

        information elicited from [the defendant] against him at trial or in sentencing, and
        the government's repeated contacts uncovered no confidential information
        regarding defense counsel strategy or witness plans. S^ Weatherford. 429 U.S.
        at 554(had any of state's evidence "originated in these conversations," defendant
        "would have a much stronger case"); United States v. Glover. 596 F.2d 857, 864
        (9th Cir.)("had the interviewing agents obtained any evidence that could have
        been used against [the defendant], this would be a different case"), cert, denied.
        444 U.S. 860(1979).

 Chavez. 902 F.2d at 267. Crisano identifies nothing from any monitored telephone call, or any

 of her mail, or any alleged missing document that was used against her at trial or sentencing or

 that she was prevented from presenting at trial or sentencing. In short, no specific allegation of

 actual injury or prejudice.

        In claim 1, Crisano also alleges that other inmates could hear her conversations and used

 information they overheard to obtain "plea deals." [Dkt. No.36 at 7]. Initially, prison inmates

 and pretrial detainees necessarily have reduced privacy rights because of the nature of

 incarceration and the myriad of institutional needs and objectives of prison facilities. Hudson v.

 Palmer.468 U.S. 517,524(1984); Block v. Rutherford. 468 U.S. 576, 587,590-91 (1984);

 Wolff V. McDonnell.418 U.S. 539,555 (1974). Crisano knew that her conversations were being

 monitored by nearby correctional officers and would have had to realize that the same

 conversations could also be overheard by anyone else, including other inmates, in the vicinity. If

 she said anything to her detriment under these circumstances in which she had no reasonable



 belied by her filings in this Court. Crisano also does not allege she was unable to meet and
 confer confidentially with her counsel in person.

                                                 19
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 20 of 30 PageID# 375




 expectation of privacy, the fault is upon her and not anyone at RRJ.       Hoffa v. United States.

 385 U.S. 293, 302(1966)("The risk of being overheard by an eavesdropper or betrayed by an

 informer or deceived as to the identity of one with whom one deals is probably inherent in the

 conditions of human society."(internal quotations and citations omitted)); United States v.

 Longoria. 177 F.3d 1179, 1183 (10th Cir. 1999)(concluding the defendant"had no reasonable

 expectation that the person in whose presence he conducts conversations will not reveal those

 conversations to others. He assumed the risk that the informant would reveal his incriminating

 statements to law enforcement."); see also United States v. Thompson. 811 F.3d 944,949(7th

 Cir. 2016)("[W]hen the informant discovers information from where he is lawfully entitled to

 be, the use of a recording device to accurately capture the events does not vitiate the consent or

 otherwise constitute an unlav^l search."); United States v. Hatcher. 323 F.3d 666,674(8th Cir.

 2003)(holding that "[t]he presence of[a] prison recording device destroyed the attorney-client

 privilege ... [b]ecause the inmates and their lawyers were aware that their conversations were

 being recorded [and] could not reasonably expect that their conversations would remain

 private"). Crisano was not compelled to make any particular statement during her calls. See

 United States ex rel. Dove v. Thieret. 693 F. Supp. 716,726(C.D. 111. 1988)(no Fifth

 Amendment violation absent compulsion)(citing Hoffa. 385 U.S. at 304).

        "The attorney-client privilege evaporates upon any voluntary disclosure of
        confidential information to a third party." Carter v. Gibbs. 909 F.2d 1450,1451
        (Fed. Cir. 1990). "The privilege can be waived by the client or prospective client
        only if the communication is later disclosed to a third party and the client either
        did not wish to keep the materials confidential or the client did not take adequate
        steps in the circumstances to prevent the disclosure ofthe privileged
        communication'^ B.E. Mevers& Co.. Inc. v. United States.41 Fed. Cl. 729, 731
        (1998).

 Energv Capital Corp. v. United States. 45 Fed. Cl. 481,488(Fed. Cl. 2000)(emphasis added).

 Crisano knew she was talking on a telephone in the presence of others and that what she said


                                                 20
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 21 of 30 PageID# 376




 could be overheard, if any confidential matter or other matter was disclosed to her detriment the

 fault is hers. Crisano has not stated a claim upon which relief could be granted and claims 1,5,

 and 6 will be dismissed.

 B. Claims 2 and 8


        Claims 2 and 8 allege various RRJ officials denied Crisano access to the court. In claim

 2, Crisano alleges that from May 1,2019 through June 1, 2019, she was denied criminal

 complaint forms and refused access to the United States District Court and the Stafford Circuit

 Court by defendants Grimes and Norris. [Dkt. No. 36 at 7]. In claim 8, Crisano alleges that Sgt.

 Stoy, Cpl. Jacobs and Sgt. Adcock removed Crisano from her cell on October 15, 2018, March

 21,2019, and May 9,2019,just prior to her trial dates, and when Crisano returned to her cell her

 "legal documents [that] were needed and necessary for effective legal arguments were missing or

 destroyed." fid, at 10].

        Denial of access to courts claims can be either forward-looking or backward-looking.

 Christopher v. Harburv. 536 U.S. 403,415(2002). In forward-looking claims, the plaintiff

 accuses the government of creating or maintaining some "frustrating condition," that stands

 between the plaintiff and "the courthouse door." Id at 413. The object of the suit is to eliminate

 the condition, thereby allowing the plaintiff to sue on some underlying legal claim. See

 Christopher. 536 U.S. at 413 (collecting cases). In backward-looking claims, the plaintiff claims

 government officials have denied him access and

        may allegedly have caused the loss or inadequate settlement of a meritorious case,
        e.g., Foster v. Lake Jackson. 28 F.3d 425,429(CA5 1994); Bell v. Milwaukee.
        746 F.2d 1205, 1261 (7th Cir. 1984)("The cover-up and resistance ofthe
        investigating police officers rendered hollow [the plaintiffs] right to seek
        redress"), the loss of an opportimity to sue, e.g.. Swekel v. ffiver Rouge. 119 F.3d
        1259, 1261 (6th Cir. 1997)(police cover-up extended throughout "time to file suit
        ... under... statute of limitations"), or the loss ofan opportunity to seek some
        particular order of relief, as Harbury alleges here. These cases do not look


                                                21
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 22 of 30 PageID# 377




        forward to a class of future litigation, but backward to a time when specific
        litigation ended poorly, or could not have commenced,or could have produced a
        remedy subsequently unobtainable.

 Christopher. 536 U.S. at 414(footnote omitted). In either case,"[i]t follows that the underlying

 cause of action, whether anticipated or lost, is an element that must be described in the

 complaint,just as much as allegations must describe the official acts frustrating the litigation."

 Id at 413(emphasis added). To state a claim for violation of her right of access to the courts, an

 inmate must demonstrate that her position as a litigant was actually prejudiced.         Lewis v.

 Casev. 518 U.S. 343,356(1996). Crisano must "demonstrate that the alleged shortcomings ...

 hindered [her] efforts to pursue a legal claim." Id at 351. Crisano, however, has not provided

 the details of any forward- or backward-looking cause of action as a proper predicate to support

 her claim that she has been denied access to the courts, or that she was hindered or "actually

 injured" in any specific case. O'Dell v. Netherland. 112 F.3d 773,776(4th Cir. 1997).

        Crisano alleges no actual prejudice and she has not set forth the underlying claim in any

 action she has filed or been prevented from filing as required by Christopher. Crisano has filed

 over forty civil rights complaints in this Court alone since March of 2019. See, supra at note 6.

 Along with her numerous filings in this Court, Crisano has 35 docket entries in the Fourth

 Circuit,'^ and she has also filed two civil matters in the United States District Court for the

 District of Maryland in 2019.'"* It is of no surprise that Crisano has also filed civil actions in

 state court as well. Since July 2019, Crisano has filed twelve civil complaints in the Circuit




    In Crisano v. Hopkins. 776 Fed. Appx. 163,2019 U.S. App. LEXIS 25790(4th Cir. Aug. 27,
 2019)(the Fourth Circuit order affirming dismissal without prejudice pursuant to § 1915(g)
 references nine related appeals by plaintifffrom § 1915(g) dismissals by this Court in which she
 voluntarily dismissed the appeals).
    S^ Pacer Case Locator, https://pcl.uscourts.gov/pcl/pages/search/fmdPartv.isf(search
 Crisano, Cassie, last viewed Jan. 11, 2021).

                                                   22
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 23 of 30 PageID# 378




 Court for Stafford County, Virginia.'^ Crisano has filed one civil appeal in the Court of Appeals

 of Virginia, Crisano v. Superintendent of Rappahannock Regional Jail. Record No.0914-20-2

 (dismissed Sept. 15,2020),*^ and several matters in the Supreme Court of Virginia as well.'^

 Despite her prolific litigation over the last two years, she points to no case in which she has been

 prejudiced by any defendant.

        Crisano also alleges within her access to the courts claim that denying her DC-311

 criminal complaint forms denied her access to the courts.'^ Crisano, however, does not have "a

 constitutional right to have someone criminally prosecuted." Oliver v. Collins. 914 F.2d 56,60

 (5th Cir. 1990). Moreover,the constitutional right of access to the courts does not encompass

 providing inmates with blank criminal complaint forms. The "[ajuthority to initiate a criminal

 complaint rests exclusively with state and federal prosecutors; whether to bring such a complaint

 is generally within the discretion of the prosecutor." Sahagian v. Dickev. 646 F. Supp. 1502,




    Crisano v. Linton. Case No. CL19002101-00 (active); Crisano v. Bvles. Case No.
 CL19002140-00 (active); Crisano v. Greer. Case No. CL19002141-00(active); Crisano v.
 Stafford Countv Sherriff. Case No. CL19002042-00(active); Crisano v. Rappahannock
 Regional Jail. Case No. CL19002219-00(active); Crisano v. Hopkins. Case No. CL19002588-00
 (active); Crisano v. Reves. Case No. CL19002589-00(active); Crisano v. Hudson. Case No.
 CL20002748-00 (active); Crisano v. Irdis. Case No. CL19003062-00(active); Crisano v.
 Bradford. Case No. CL20002749-00(active); Crisano v. Commonwealth. Case No.
 CL20003052-00(denied Sept. 17, 2020); Crisano v. Superintendent Hudson. Case No.
 CL20003334-00(habeas, active). S^ Case Status and Information, supra note 4(last viewed
 Jan. 11,2021).
   S^ Case Status and Information, supra note 4(last viewed Jan. 11, 2021).
    Crisano v. Hudson. Superintendent. Record No. 201244(mandamus, active); In re Crisano.
 Record No. 201188(mandamus, active); and Crisano v. Hudson. Superintendent. Record No
 201261 (habeas, active). See Case Status and Information, supra note 4(last viewed Jan. 11,
 2021).
    In addition, her allegations are contradicted by her own exhibits, which establish that she was
 not denied DC-311 forms. RRJ had provided Crisano with DC-311 forms but she wanted "four
 more forms." The response was not at this time but that Crisano could write the Alexandria
 courts because that was where she was sending the forms.        [Dkt. No. 13-10 at 6].
                                                 23
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 24 of 30 PageID# 379




 1506(W.D. Wis. 1986). Such complaints must be initiated by the appropriate prosecutorial

 office: a state court prosecutor, a United States Attorney, or a federal grand jury. Kennedy v.

 Anderson. 373 F. Supp. 1345,1346(E.D. Okla. 1974).

        In an analogous situation, a federal district court held that an inmate was not denied

 access to the courts because the court clerk would not file a criminal complaint against prison

 staff and noted that "[a] private citizen iacks a judicially cognizable interest in the prosecution

 or non-prosecution of another.'" Lister v. Pickawav County Sheriffs Office. Civil Action 2:14-

 cy-269, 2014 U.S. Dist. LEXIS 45340,*10(S.D. Ohio, Apr. 2,2014)(citing Linda R. v. Richard

 v.,410 U.S. 614,619(1973); Bordenkircher v. Haves.434 U.S. 357, 364(1978)("In our system

 ... the decision whether or not to prosecute, and what charge to file or bring before a grand jury,

 generally rests entirely in [the prosecutor's] discretion.")). If a clerk does not deny a citizen

 access to the courts by not filing a criminal complaint, a correctional officer does not deny a

 prisoner or detainee access to the courts by denying them a criminal complaint form.

        Inmates have a guaranteed right to reasonable access to both state and federal
        courts. Ex parte Hull. 312 U.S. 546(1941); Procunier v. Martinez. 416 U.S. 396,
        (1974). However,that right involves only an entitlement to seek to "enforce
        personal rights in civil litigation." Lonez v. Robinson. 914 F.2d 486,494(4th
        Cir. 1990). "No citizen has an enforceable right to institute a criminal
        prosecution." Lopez.914 F.2d at 494(citing Linda R. S. v. Richard P..410 U.S.
        614,619(1973)).

 Breckenridge v. Thompson. Civil Action No. 7:08-cv-00243, 2008 U.S. Dist. LEXIS 26734, *3,

 (W.D. Va. Apr. 1, 2008).

        In claim 8, Crisano alleges that on three occasions "legal documents" that she "needed

 and [that were] necessary for effective legal arguments were missing or destroyed." [Dkt. No. 36

 at 10]. Crisano, however, fails to identify the underlying litigation or establish that she suffered

 any actual injury. Claim 8 is simply conclusory. See Simpson v. Welch. 900 F.2d 33, 35 (4th

 Cir. 1990)(conclusory allegations, unsupported by specific allegations of material fact are not
                                                  24
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 25 of 30 PageID# 380




 sufficient). Claims 2 and 8 do not state a claim upon which relief can be granted and will be

 dismissed.


 C. Claim 3


        Crisano's third claim alleges that defendants First Sgt. Branson, Cpl. Jacobs; Cpl. Moore;

 and Sgt. Adcock searched her cell on July 10, 2019 and that during the search the officers spilled

 "water and fiber powder" on her legal documents that the officers had "thrown on the floor."

 [Dkt. No. 36 at 8]. Crisano, however, has no reasonable expectation of privacy in the contents of

 her cell. Accordingly, any search of her cell is not a "search" within the meaning of the Fourth

 Amendment.'^ Hudson.468 U.S. at 525-26(1984)("[SJociety is not prepared to recognize as

 legitimate any subjective expectation of privacy that a prisoner might have in his prison cell and

 that, accordingly, the Fourth Amendment proscription against unreasonable searches does not

 apply within the confines ofthe prison cell."); see also Jones v. Murrav. 962 F.2d 302,306(4th

 Cir. 1992). Crisano therefore had no Fourth Amendment protection in the contents of her cell,

 and the defendants were legally able to search her cell for any reason. S^ Hudson.468 U.S. at

 529(holding that even random searches of prison cells are permissible under the Fourth

 Amendment). Thus, Crisano cannot provide any set offacts by which the defendants would be

 liable to her for their actions. She has failed to state a claim against the defendants.



    Even though Crisano appears to have been a pretrial detainee on the date alleged, pretrial
 detainees, like convicted prisoners, lack Fourth Amendment protection from searches oftheir
 cells. See Bell. 441 U.S. at 556-57. In Block, the Supreme Court directly addressed this issue
 and held that the search of a pretrial detainee's cell by prison officials did not violate the Fourth
 Amendment or offend principles ofdue process. 468 U.S. at 590-91; see also id. at 587(noting
 "[the]re is no basis for concluding that pretrial detainees pose any lesser security risk than
 convicted inmates....[and] it may be that in certain circumstances [detainees] present a greater
 risk to jail security and order.")(quoting Bell. 441 U.S. at 546, n. 28). Moreover, Block held that
 pretrial detainees have no constitutional right to be present during the searches oftheir cells, and
 that prison policies requiring that detainees be absent during cell searches did not run afoul of
 any constitutional protections. Id at 591, n.12.

                                                  25
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 26 of 30 PageID# 381




        In addition, as noted in other claims, to the extent Crisano is alleging a denial of access to

 the courts, she must show some actual injury resulting from a denial of access in order to allege a

 constitutional violation, Lewis. 518 U.S. at 349, which requires she demonstrate a non-frivolous

 legal claim that was frustrated or impeded by some actual deprivation of access. Id at 352-53;

 see also supra at 21-22. Crisano, however, does not allege an actual injury resulting from the

 search or the alleged damaged or confiscated document. Although she has filed numerous cases,

 she has pointed to no missed deadline or loss of a meritorious claim resulting from the search or

 alleged damaged or confiscated legal materials. Claim 3 will be dismissed.

 D, Claim 4


        In claim 4, Crisano alleges that on November 18,2018 through October 8, 2020, Crisano

 filed grievances that were improperly processed by Counselor Stevenson. The grievances were

 rejected for technical reasons(request forms not attached, the matter was not grievable, and she

 had provided insufficient facts); her grievances were not investigated; and Crisano "suffered

 retaliation through delays trying to contact her attorney." [Id.].

        Section 1983 permits an aggrieved party to file a civil action against a person for actions

 taken under color of state law that violated their constitutional rights. See Cooper v. Sheehan.

 735 F.3d 153,158 (4th Cir. 2013). Crisano, however, has "no constitutional entitlement or due

 process interest in access to a grievance procedure. An inmate thus cannot bring a § 1983 claim

 alleging denial ofa specific grievance process." Booker v. S.C. DepT of Corr.. 855 F.3d 533,

 541 (4th Cir. 2017); Adams v. Rice. 40 F.3d 72, 75 (4th Cir. 1994)(inmates have "no entitlement

 to grievance procedures or access to any such procedure voluntarily established by a state.");

 Mitchell V. Murrav. 856 F. Supp. 289,294(E.D. Va. 1994)("There simply is no fundamental

 right to a grievance system nor is there a fundamental right requiring prison administrators


                                                  26
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 27 of 30 PageID# 382




 investigate prisoner complaints."); see also Scott. 107 F. Supp. 2d at 710("It is well established

 that inmates do not have a constitutionally protected right to participate in a prison grievance

 procedure.")(citation omitted). Consequently, a jail official's failure to comply with the jail's

 grievance procedure does not violate any constitutionally protected right. Mann v. Adams. 855

 F.2d 639,640(9th Cir. 1988);^Riccio v. Ctv. of Fairfax. 907 F.2d 1459,1469(4th Cir. 1990)

 (holding that not every violation of state-created procedures amounts to a federal due process

 violation and noting that a state's failure to abide by its own law as to procedural protections is

 not a federal due process issue). While Crisano has no constitutional right to a grievance

 procedure or claim if a defendant violated some procedure, if she "believes that defendants'

 failure to respond to grievances has resulted in injury to [her] constitutionally protected interests,

 plaintiff may file a claim under 42 U.S.C. § 1983 to redress that particular injury." Scott. 107 F.

 Supp. 2d at 710.

         Claims of retaliation by inmates are generally treated with skepticism because "[ejvery

 act of discipline by prison officials is by definition 'retaliatory' in the sense that it responds to

 prisoner misconduct." Cochran v. Morris. 73 F.3d 1310,1317(4th Cir. 1996). To state a claim

 for retaliation a plaintiff must meet a number of pleading requirements. First, an inmate must

 show that the allegedly "retaliatory act violated some constitutional right of an inmate or

 constituted punishment for the exercise of a constitutional right." Id at 1318. Importantly, the

 inmate must allege facts demonstrating that his or her exercise ofsome constitutional right was a

 "substantial" or "motivating factor" for the retaliatory act.       Wagner v. Wheeler. 13 F.3d 86,

 90-91 (4th Cir. 1993). Second, the inmate must show a sufficiently adverse impact on a

 constitutional right as a result of retaliation. ACLU of Md.Inc. v. Wicomico Ctv.. 999 F.2d 780,

 785 (4th Cir. 1993). If a plaintiff has not alleged impairment of his or her constitutional rights.



                                                    27
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 28 of 30 PageID# 383




 "there is no need for the protection provided by a cause of action for retaliation;" therefore, a

 showing of adversity is essential to any retaliation claim. Id. Finally, plaintiff must demonstrate

 that prison officials' actions "did not advance legitimate penological objectives." Talbert v.

 Hinkle. 961 F. Supp. 904,911 (E.D. Va. 1997).

         Claim 4 attempts to raise either her access to the courts or interreference with counsel

 claims, or both, as the "particular injury" upon which she seeks relief within the context of her

 allegation of retaliation. Crisano's argument fails, however, because she has not established

 either a denial of access to the courts or a viable Sixth Amendment claim. See, supra at 12-25.

 Further, she has failed to show the requisite adversity necessary to support a claim ofretaliation.

 The district court's opinion in Pearson v. Simms.345 F. Supp. 2d 515(D. MD 2003),affd. 88 F.

 App'x 639(4th Cir. 2004), is persuasive on this point because ofthe nearly identical nature of

 the claim and alleged retaliation.

        Pearson involved a week-long delay in the posting of an inmate's legal mail, but the

 inmate did not allege an "actual injury or specific harm, sufficient to support a claim of denial of

 access to the court, which he has suffered as a result of the allegedly alleged delay or

 mishandling of his mail." Id. at 520. Pearson noted that the only evidence that the inmate

 offered ofan injury was his "conclusory statement that he was unable to properly prosecute his

 cases." Id The inmate also claimed that the "defendants harassed ... and retaliated against him

 due to his filing administrative grievances." Id Pearson, however,found the allegation of

 retaliation without merit because a "showing of adversity is essential to any retaliation claim"

 and the inmate had "failed to show how the alleged retaliatory conduct adversely impacted his

 access to the courts." Id (quoting ACLU.999 F.2d at 785); Id ("Where there is no impairment

 ofthe plaintiffs rights, there is no need for the protection provided by a cause of action for



                                                  28
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 29 of 30 PageID# 384




 retaliation."). Given the multitude of civil actions Crisano has filed, and her failure to provide

 any specific or actual injury with regard to her access to the courts claims or interreference with

 her right to counsel, Crisano cannot satisfy the adversity predicate for a claim ofretaliation.

 E. Claim 7


        In claim 7, Crisano alleges she was denied access to the law library on several dates in

 November and December 2019 by Cpl. Jacobs, and on the several different dates in November

 and December 2019 by Sgt Story in retaliation for her filing complaints against them. [Id at 9].

 Her claim of retaliation in this instance suffers the same inadequacy as the retaliation allegation

 in claim 4 — she has identified no actual injury. To state a claim for violation of her right of

 access to the courts, an inmate must demonstrate that her position as a litigant was actually

 prejudiced, Lewis. 518 U.S. at 356, and she must "demonstrate that the alleged shortcomings ...

 hindered [her] efforts to pursue a legal claim." Id at 351. As noted previously, Crisano has not

 provided the details ofany forward- or backward-looking cause of action as a proper predicate to

 support her claim that she has been denied access to the courts, or that she was hindered or

 "actually injured" in any specific case. See, supra at 21-23. Without a showing of adversity, this

 claim fails to state a claim upon which relief can be granted.

 F. Claim 18


        Claim 18 alleges Crisano "has been subjected to violations of her 6th, 5th, and 14th

 Amendment rights and her right to due process. [Crisano]'s 8th Amendment right to be free

 from cruel and unusual punishment by the defendants out of retaliation to [Crisano] for

 exercising her 8th Amendment right." [Dkt. No. 36 at 13]. However, Crisano cannot rely on

 conclusory allegations; she must identify with specificity an actual injury resulting from official

 conduct. Cochran. 73 F.3d at 1317. "Threadbare recitals ofthe elements of a cause of action,


                                                  29
Case 1:19-cv-01612-CMH-TCB Document 44 Filed 01/12/21 Page 30 of 30 PageID# 385




 supported by mere conclusory statements, do not suffice [to state a plausible claim to relief]....

 While legal conclusions can provide the framework of a complaint, they must be supported by

 factual allegations." Iqbal. 556 U.S. at 678-79. In addition, Crisano does not connect any

 defendant to any of her conclusory allegations. "Broad, conclusory allegations, unsupported by

 specific facts implicating specific defendants are insufficient to state a claim upon which relief

 can be granted." Martin v. Del. Law Sch. of Widener Univ.. 625 F. Supp. 1288,1297(D. Del.

 1985).

          To the extent Crisano is referencing any ofthe claims raised and addressed herein, the

 claim is not only conclusory, but the claims have already been addressed and found to be without

 merit. To the extent she seeks to incorporate any of the new claims(claims 9-13 and 15-17), the

 claim will be dismissed without prejudice.

                                           IV. Conclusion


          For the reasons outlined above, claims 1-8 will be dismissed with prejudice, the

 remaining claims will be dismissed without prejudice (claims 9-17), claim 18 will be dismissed

 with prejudice to the extent it seeks to raise claims 1-8, and defendant's motions to dismiss [Dkt.

 No. 37] will be granted through an Order that will issue alongside this Memorandum Opinion.



 Entered this /^^>^av of                         2021.




                                                                    United States District Judge
 Alexandria, Virginia




                                                  30
